

EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered as of
December 28, 2015 (the “Effective Date”), by and between L. Allen Baker (the
“Executive”) and B G Staff Services, Inc., a Texas corporation (the “Company”),
(collectively, the “Parties” or singularly, a “Party”).
WITNESSETH:
WHEREAS, the Company is a wholly owned subsidiary of BG Staffing, Inc., a
Delaware corporation (“BGSF”), which is publicly traded and taxable as a “C”
corporation;
WHEREAS, the Company is engaged in the business of providing temporary staffing
to third parties;
WHEREAS, the Company (then LTN Staffing, LLC) and Executive entered into an
employment agreement dated April 30, 2009 (the “Prior Agreement”);
WHEREAS, the Parties desire to replace the Prior Agreement with this Agreement;
and
WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company on the terms and conditions set forth herein.
NOW, THEREFORE, for and in consideration of the covenants and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto mutually
agree as follows:
1.TERM. This Agreement will be effective as of the Effective Date and shall
continue through December 31, 2018, and successive one year extensions, to the
extent applicable, as provided in this paragraph (the “Term”). The Term shall
automatically be extended for additional one year periods beyond December 31,
2018, unless written notice is given by one Party to the other Party at least 90
days prior to the expiration date of the then current Term of such Party’s
intention not to renew. If a notice not to renew has been provided on a timely
basis pursuant to this Agreement, this Agreement shall expire upon the
conclusion of the then current Term. The period of Executive’s employment under
this Agreement during the initial Term and successive one year periods
thereafter, if any, until terminated as provided herein, may also be referred to
as the “Employment Period”).
2.    DUTIES. Executive shall be employed as the Chief Executive Officer of the
Company, with the authority, duties and responsibilities assigned to Executive
by the Company’s Board of Directors (the “Board”) to whom he shall report.
Executive shall devote all of his working time and efforts exclusively to the
performance of his duties under this Agreement and shall not be employed or
otherwise be engaged in any other business activity that would conflict or
interfere with the performance of Executive’s duties without the prior written
approval of the Board. Notwithstanding the foregoing, Executive will be
permitted to (a) act or serve as a director of one publicly traded company so
long as such activities are disclosed in writing to the Company’s Board and,
provided that such service does not interfere with the performance of
Executive’s duties and responsibilities to the Company; (b) with the prior
written consent of the Board (which consent will not be unreasonably withheld or
delayed) act or serve as a director, trustee, or committee member of any type of
civic or charitable organization as long as such activities are disclosed in
writing to the Company’s Board and, provided that the activities described above
do not interfere with the performance of Executive’s duties and responsibilities
to the Company (c) purchase or own less than 5% of the publicly traded
securities of any corporation, provided that such ownership represents a passive
investment and that Executive is not a controlling person of, or a member of a
group that controls, the corporation. Executive shall be employed at the
Company’s executive office in Plano, Texas. Executive shall perform his duties
during customary business hours at such executive office, except when his duties
require business travel. If elected, Executive agrees to serve on the Board and
on the board of any affiliates without additional compensation. Executive
further agrees to serve as an officer of any affiliates without additional
compensation.
3.    COMPENSATION AND BENEFITS.
3.1    Base Salary. The Company shall pay Executive an annual gross salary of
$375,000 (the “Base Salary”) which shall be payable in accordance with the
standard payroll practices of the Company (subject to such withholdings and
other customary deductions as may be required by law) for his services pursuant
to this Agreement. Executive’s annual compensation will be evaluated at least
annually and may be raised, but may not be less than $375,000 per year.
3.2    Annual Bonus. During the Employment Period, Executive shall receive an
annual cash bonus (subject to such withholdings and other customary deductions
as may be required by law) based on the Company’s earnings before interest,
taxes, depreciation, and amortization as reported in the Company’s audited
financial statements for the applicable calendar year and adjusted for
extraordinary losses and noncash losses (“adjusted EBITDA”). In the first
quarter of each calendar year, the Board will establish an adjusted EBITDA
target for that year. Executive’s cash bonus will be calculated as follows:
Percentage of Target Adjusted EBITDA Obtained
Bonus as a Percentage of Base Salary
85%
10%
95%
25%
100%
40%
110%
55%



The annual bonus will be paid in the year following each year for which the
bonus is calculated but in no event later than 10 days following the completion
of the audit of the Company’s financial statements. Executive must be employed
by the Company on December 31st of the year for which the bonus is calculated in
order to be entitled to payment of the bonus for that year except as otherwise
provided in this Agreement. The Board will have the discretion to increase the
percentage of Base Salary paid as a bonus and may provide additional incentives
to Executive as the Board deems appropriate, including participation in the
Company’s Annual Bonus Program.
3.3    Stock Options. Executive shall be considered for an award of options to
purchase BGSF common stock (“stock options”) by the BGSF Board of Directors
(“Board”) in accordance with the 2013 Long-Term Incentive Plan, as amended (the
“2013 Plan”), along with terms and conditions as may be set forth in any
corresponding stock option agreement, as amended. Such award of stock options,
if any, shall be determined in the sole judgment of the Board consistent with
the 2013 Plan. If awarded, Executive agrees that any award of such stock options
shall be subject to the terms of the 2013 Plan and his execution of the
Nonqualified Stock Option Agreement as provided by BGSF, along with his
execution of any other required documents evidencing such an award, as may be
required of other executives at his level of authority. The Executive shall be
eligible for additional stock options as awarded by the Board from time to time.
3.4    Benefits. Executive shall participate in the Company’s various health
care, retirement and insurance benefit programs that the Company provides to its
other executive level employees. The Company may modify or terminate such
benefit programs at any time in its sole discretion. The Company will pay the
full cost of benefits for Executive and his spouse; provided that any amount
paid in excess of what the Company pays on behalf of the non-executive employees
of the Company will be considered taxable income to Executive.
3.5    Paid Time Off (“PTO”). Executive shall be entitled to such paid holidays
as may be designated by the Company. In addition, Executive shall be entitled to
PTO of four weeks annually, provided however, unless approved in advance by the
Chair of the Compensation Committee no more than two weeks of PTO may be taken
consecutively. Unused PTO time shall not be carried over from any one calendar
year to the next calendar year. Except as specified otherwise in this Agreement,
Executive will be paid for accrued but unused PTO in accordance with the
Company’s PTO policy.
3.6     Expenses. Subject to such policies as may from time to time be
established by the Company and Section 10 below, the Company shall reimburse
Executive for reasonable expenses actually incurred or paid by Executive in the
performance of Executive’s duties under this Agreement, upon the timely
presentation of expense statements or vouchers or such other supporting
documentation as the Company may require.
3.7    Professional Association Dues. Subject to Section 10 below, the Company
will reimburse Executive for annual membership dues related to Executive’s
membership in the FEI and other organizations that the Board may approve.
4.    TERMINATION.
4.1    Early Termination. Executive’s employment shall continue pursuant to
Section 1 above, unless earlier terminated by (a) Executive’s death; (b)
Executive’s Incapacity, as defined herein; or (c) Executive or the Company, for
any lawful reason or no reason, provided that if the termination by the Company
is without Cause or the termination by Executive is with Good Reason, the
Company or Executive, as applicable, shall provide the other party with 30 days
written notice prior to the effective date of the termination. Except as
provided below, Executive shall be required to give written notice of
termination of his employment within 30 days following the occurrence of Good
Reason; otherwise, the event(s) relating to such Good Reason and Executive’s
right to terminate his employment by reason thereof shall be deemed waived.
4.2    Death. Executive’s employment will terminate automatically upon his
death.
4.3    Incapacity. The term “Incapacity” has the same meaning as the term
“disabled,” in the Company’s long-term disability insurance program, as in
effect from time to time provided such definition is complies with the
requirements of Treasury Regulation Section 1.409A-3(i)(iv), which requires
either that: (a) the Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or (b) the Executive is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company. If the Executive is determined in good faith to have incurred
Incapacity, the Company may give him a Termination Notice. If within 90 days of
the Termination Notice, Executive does not return to full-time performance and
is not able to perform the essential functions of his duties, with or without
reasonable accommodation under the Americans with Disabilities Act, Executive’s
employment will terminate hereunder, unless otherwise prohibited by law, upon
the date set forth in the Termination Notice. If Executive does return to
full-time performance in that 90 day period and is able to perform the essential
function of his duties, with or without a reasonable accommodation, the
Termination Notice will be cancelled. Nothing in this Section 4.3 shall be
construed to waive the Executive’s rights, if any, under existing law including,
without limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et
seq. and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.
4.4    Definition of Cause. For purposes of this Agreement, “Cause” for
termination by the Company shall be deemed to exist if: (a) Executive has been
convicted of, or plead guilty, no contest or deferred adjudication to, a felony;
(b) the Board determines that Executive has engaged in acts of dishonesty or
fraud involving the Company; (c) Executive materially breaches this Agreement
(d) Executive has engaged in illegal conduct or in misconduct, in either case,
that is materially and demonstrably injurious to Company; (e) Executive
materially violates written policies of the Company; or (f) Executive refuses or
fails to perform the duties assigned to him in accordance with this Agreement
(other than by reason of Death or Incapacity) and such duties refused or failed
to be performed are not materially different from those typically associated
with those of the position of chief executive officer and are not illegal;
provided however, that Executive is given written notice by the Board of the
specific nature of the failure to perform and Executive does not correct such
failure within ten business days after Executive’s receipt of such notice.
4.5    Definition of Good Reason. For purposes of this Agreement, “Good Reason”
for Executive’s termination of this Agreement shall mean (a) a material
diminution in Executive’s Base Salary; (b) a material diminution in Executive’s
authority, duties and responsibilities as set forth under this Agreement; (c) a
change in the reporting of the Executive from the Board to any other officer;
(d) any action or inaction by the Company that constitutes a material breach by
the Company of this Agreement or (e) a change in the location of the Company’s
executive office to a new location more than 50 miles from Plano, Texas,
provided however, that the Executive be given the option to accept employment at
such new location. With respect to any of conditions described in this Section
4.5, Executive must provide written notice to the Company of the existence of
the condition within a period not to exceed 90 days of the initial existence of
the condition, upon the notice of which the Company shall have 30 days to cure
the condition, and only if such condition is not cured by the Company within
such 30 day period may Executive terminate employment for Good Reason.
4.6    Termination for Cause, without Good Reason, or Expiration of a Term.
Notwithstanding any provision of this Agreement to the contrary, the Company
will pay Executive, within six days of either the date of (a) Executive’s
termination of employment for Cause by the Company, (b) the Executive’s
termination of employment by Executive for any reason that does not constitute
Good Reason, or (c) the expiration of a Term; “Accrued Compensation” equal to
(1) his accrued but unpaid Base Salary up to and including the date of
termination, (2) a prorated bonus calculated in accordance with Section 3.2 but
assuming that the Company will meet its target adjusted EBITDA based on
year-to-date performance for the year of termination, (3) the amount of any
accrued expense reimbursements and other cash entitlements through the date of
termination, and (4) payment for unused PTO. The Company shall timely pay
Executive any amounts and provide him any benefits that are required, or to
which Executive is then entitled, under any plan, contract or arrangement of the
Company (together, the “Other Benefits”) in accordance with the terms of such
plan, contract or arrangement.
4.7    Termination without Cause or for Good Reason. In the event that
Executive’s employment is terminated by the Company without Cause (the Company’s
non-renewal of the Term of this Agreement shall not be deemed a termination
without Cause) or by Executive for Good Reason, subject to Executive’s
compliance with post-employment termination obligations including, without
limitation, as provided in the Covenant Agreement referred to in Section 5 below
and subject to applicable withholding, Executive (or Executive’s legal
representative), shall receive in addition to his Accrued Compensation and Other
Benefits, a severance amount equal to twelve months of Base Salary, payable in
installments as provided in this Section 4.7. The Company shall also pay
Executive the amount of monthly COBRA premiums for Executive and his dependents,
grossed-up for federal income taxes, for 18 months. The foregoing severance
amounts shall be paid in substantially equivalent installments in the same
manner and at the same intervals as Executive was being paid immediately prior
to termination (the “Severance Payments”). Executive’s rights under this Section
4.7 shall be contingent upon Executive executing and not revoking a separation
agreement in form and substance substantially similar to the Separation
Agreement and General Release of Claims, attached hereto as Exhibit A and
Executive’s return of Company property within the time period specified in the
in the Separation Agreement and General Release of Claims; provided, however,
that if such period begins in one calendar year and ends in a second calendar
year, such amounts shall begin to be paid in the second calendar year no later
than ten business days following the last day of such period.
4.8    Termination due to a Change in Control. For protection against possible
termination after a Change of Control (defined below) of the Company and to
induce to continue to serve in Employee’s present capacity with the Company or
in such other capacity to which Employee may be elected or appointed, the
Company will provide severance benefits in the event the employment is
terminated by the Company without Cause or by Executive for Good Reason after a
change of control within one year after such Change of Control.
For purposes of this Agreement, ”Change in Control” means the occurrence of any
of the following after the Effective Date:


(a) one person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of such corporation; provided that, a Change in Control shall not
occur if any person (or more than one person acting as a group) owns more than
50% of the total fair market value or total voting power of the Company’s stock
and acquires additional stock;


(b) one person (or more than one person acting as a group) acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company’s stock possessing 30% or more of the
total voting power of the stock of such corporation;


(c) a majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of appointment or election;


(d) completion of a consolidation, merger, or sale, lease, exchange, or other
transfer of substantially all of the assets of the Company; or


(e) approval by the Company’s stockholders of a liquidation or dissolution of
the Company.


If Executive’s employment is terminated under the circumstances provided in this
Section 4.8, then Executive shall be entitled to the same payments and benefits
as provided in Section 4.7; however, the severance amount shall be increased to
18 months of Base Salary, payable in installments as provided in Section 4.7.
Additionally, Executive will become 100% vested in any awards outstanding under
the 2013 Plan or similar plan.


4.9    Section 280G.
(a)    If any of the payments or benefits received or to be received by
Executive (including, without limitation, any payment or benefits received in
connection with a Change in Control or Executive’s termination of employment,
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement, or otherwise) (all such payments collectively referred to herein
as the “280G Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
would, but for this Section 4.9, be subject to the excise tax imposed under
Section 4999 of the Code (the “Excise Tax”), then prior to making the 280G
Payments, a calculation shall be made comparing (i) the Net Benefit (as defined
below) to Executive of the 280G Payments after payment of the Excise Tax to (ii)
the Net Benefit to Executive if the 280G Payments are limited to the extent
necessary to avoid being subject to the Excise Tax. Only if the amount
calculated under (i) above is less than the amount under (ii) above will the
280G Payments be reduced to the minimum extent necessary to ensure that no
portion of the 280G Payments is subject to the Excise Tax. “Net Benefit” means
the present value of the 280G Payments net of all federal, state, local, foreign
income, employment and excise taxes. Any reduction made pursuant to this Section
4.9 will be made in a manner determined by the Company that is consistent with
the requirements of Section 409A.
(b)    All calculations and determinations under this Section 4.9 will be made
by an independent accounting firm or independent tax counsel appointed by the
Company (the “Tax Counsel”) whose determinations will be conclusive and binding
on the Company and Executive for all purposes. For purposes of making the
calculations and determinations required by this Section 4.9, the Tax Counsel
may rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Company and
Executive will furnish the Tax Counsel with such information and documents as
the Tax Counsel may reasonably request in order to make its determinations under
this Section 4.9. The Company will bear all costs the Tax Counsel may reasonably
incur in connection with its services.
4.10    Termination relating to Executive’s Incapacity or Death. If, during the
Term, Executive’s employment terminates as a result of his Incapacity or Death,
the Company shall pay Executive or his estate as the case may be his Accrued
Compensation and Other Benefits. If payments under Sections 4.7 or 4.8 are still
due Executive at the time of his death, those payments will be made to
Executive’s estate.
5.    REQUIRED RESTRICTIVE COVENANT AGREEMENT. Simultaneously with the execution
and delivery of this Agreement and as a condition to Executive’s employment with
the Company, Executive shall execute a Non-Disclosure of Confidential
Information, Non-Solicitation, Non-Interference and Non-Competition Agreement in
the form of Exhibit B attached hereto (the “Covenant Agreement”).
6.    ENTIRE AGREEMENT. This Agreement with its Exhibits constitute the entire
understanding between the Parties relating to the subject matter hereof and
there are no covenants, conditions, representatives, or agreements, oral or
written, or any nature whatsoever, other than those herein contained.
7.    MODIFICATIONS. This Agreement may be amended, modified, cancelled or
superseded only by a written instrument signed by the Parties or, in the case of
a waiver, by the Party waiving compliance. Except as otherwise provided herein,
no delay on the part of any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any Party of any right, power or privilege hereunder, nor any single or partial
exercise of any right power or privilege hereunder, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.
8.    SEVERABILITY. The provisions of this Agreement shall be deemed severable,
and if any part of any provision is held illegal, void or invalid under
applicable law such provision may be changed to the extent reasonably necessary
to make the provision, as so changed, legal, valid and binding. If any provision
of this Agreement is held illegal, void or invalid in its entirety, the
remaining provisions of this Agreement shall not in any way be affected or
impaired but shall remain binding in accordance with their terms.
9.    ASSIGNMENT. Executive shall not assign, transfer or convey this Agreement,
or in any way encumber the compensation or other benefits payable to him
hereunder, except with the prior written consent of the Company. The Company may
assign this Agreement and its rights hereunder in whole, but not in part, to any
entity with or into which it may transfer all or substantially all of its assets
(and, in such event, the term “Company” as used herein shall mean and refer to
such successor-in-interest).
10.    CODE SECTION 409A.
10.1    To the extent that any payments to be made to Executive upon a
termination of employment are subject to Section 409A of the Code, a termination
of employment with the Company shall not have occurred unless and until
Executive has incurred a “separation from service” as defined under Section 409A
of the Code and applicable regulations. The determination of whether and when a
separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).
10.2    Anything in this Agreement to the contrary notwithstanding, if at the
time of Executive’s separation from service within the meaning of Section 409A
of the Code, the Company determines that Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that Executive becomes entitled to under this Agreement
on account of Executive’s separation from service would be considered deferred
compensation otherwise subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (a) six months and
one day after Executive’s separation from service, or (b) Executive’s death. If
any such delayed cash payment is otherwise payable on an installment basis, the
first payment shall include a catch-up payment covering amounts that would
otherwise have been paid during the six-month period but for the application of
this provision, and the balance of the installments shall be payable in
accordance with their original schedule.
10.3    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.
10.4    The Parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The Parties agree that this Agreement may be amended, as
reasonably requested by either Party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either Party. This Section 10 shall apply only to the extent required to avoid
Executive’s incurrence of any tax or interest under Section 409A of the Code or
any regulations or Treasury guidance promulgated thereunder.
10.5    Notwithstanding any provision of this Agreement to the contrary, to the
extent that any payment under the terms of this Agreement would constitute an
impermissible acceleration of payments under Section 409A of the Code or any
regulations or Treasury guidance promulgated thereunder, such payments shall be
made no earlier than at such times allowed under Section 409A of the Code.
10.6    The Company makes no representation or warranty and shall have no
liability to Executive or any other person for violations in form if any
provisions relating to the form of this Agreement are determined to constitute
deferred compensation subject to Section 409A of the Code but do not satisfy an
exemption from, or the conditions of, such Section.
11.    CLAW BACK. All incentive based compensation, payments and benefits
provided to Executive under this Agreement, as determined by the Company, shall
be subject to claw back by the Company or BGSF (i.e., repayment by Executive to
the Company or BGSF, as applicable) (a) to the extent required by applicable
law, regulation, or listing requirement or (b) in the event Executive’s
misconduct pertaining to any financial reporting requirement under the Federal
securities laws results in the Company, BGSF or related being required to
prepare and file an accounting restatement or similar with the Securities and
Exchange Commission or a similar agency; provided, however, that no offset of
any amounts owed under this Agreement or otherwise to Executive shall be
permissible by the Company under this Section 11 to the extent that Executive
would incur a violation of Section 409A of the Code as a result of any such
offset, as determined solely by the Company.
12.    NOTICES. All notices required or permitted to be given under this
Agreement shall be in writing and shall be delivered personally or sent by
facsimile, overnight delivery, or registered mail, return receipt requested, to
the Parties at the addresses set forth below, or to such changed address as
either Party may subsequently give notice of.
If to Executive:
L. Allen Baker, Jr
4014 Hickory Grove Lane
Frisco, Texas 75033
If to the Company:
B G Staff Services Inc. Board of Directors
c/o Chief Financial Officer
5850 Granite Parkway, Suite 730
Plano, TX 75024


Notices delivered personally or by overnight delivery shall be effective upon
delivery or delivery refused. Notices properly addressed and delivered by mail,
return receipt requested, shall be effective upon deposit with the United States
Postal Service. Notices sent by facsimile should be prominently marked “URGENT —
DELIVER IMMEDIATELY” or with similar language bringing attention to the
importance of the transmission.
13.    BINDING EFFECT. Except as otherwise provided in this Agreement, this
Agreement shall be binding on the Parties hereto and on their respective heirs,
administrators, executors, permitted successors and permitted assigns.
14.    COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original, but all of which together shall
constitute but a single document.
15.    GOVERNING LAW. This Agreement is being executed in the State of Texas and
shall be governed by and construed in accordance with the laws of the State of
Texas, without giving effect to the principles of conflicts of law thereof.
16.    CONTINUING OBLIGATIONS. The 280G provisions of Section 4.9, the Covenant
Agreement referenced in Section 5 of this Agreement, the 409A provisions of
Section 10 and the Claw back provisions in Section 11 shall survive termination
of Executive’s employment for any reason (with or without Cause or Good Reason).
Unless otherwise specifically provided in this Agreement, no rights or
obligations of either Party shall continue after the termination of this
Agreement.
17.    OPPORTUNITY TO CONSULT WITH COUNSEL. Executive has been given ample time
to consult with an attorney of his choice with respect to the terms of this
Agreement. In addition, the Company shall reimburse Executive for legal fees in
negotiating and drafting this Agreement.


IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date.
EXECUTIVE:




    
L. Allen Baker, Jr.


Date: __________            




COMPANY




By:    
Name: Richard L. Baum, Jr.
Title: Chair, Compensation Committee


Date: ________________        


Exhibit A
Separation Agreement and General Release of Claims
(the “General Release”)
For and in consideration of benefits described in the Executive Employment
Agreement dated effective December 28, 2015 (the “Employment Agreement”) by and
between B G Staff Services Inc., a Texas corporation (the “Company”), and L.
Allen Baker, Jr. (“Executive”) and for other good and valuable consideration,
Executive hereby releases the Company and its parent company, BG Staffing, Inc.
and their respective divisions, affiliates, subsidiaries, parents, predecessors,
successors, assigns, officers, directors, trustees, employees, agents,
shareholders, administrators, representatives, attorneys, insurers and
fiduciaries, past, present and future (the “Released Parties”) from any and all
claims of any kind arising out of or related to Executive’s employment with the
Company, Executive’s separation from employment with the Company or derivative
of Executive’s employment, which Executive now has or may have against the
Released Parties, whether known or unknown to Executive, by reason of facts
which have occurred on or prior to the date that Executive has signed this
Separation Agreement and General Release of Claims (this “General Release”).
Such released claims include, without limitation, any alleged violation of the
Age Discrimination in Employment Act, as amended, the Older Worker Benefits
Protection Act; Title VII of the Civil Rights of 1964, as amended; Sections 1981
through 1988 of Title 42 of the United States Code; the Civil Rights Act of
1991; the Equal Pay Act; the Americans with Disabilities Act; the Genetic
Information Nondiscrimination Act; the Rehabilitation Act; the Family and
Medical Leave Act; the Fair Labor Standards Act; Executive Retirement Income
Security Act of 1974 as amended; the Worker Adjustment and Retraining
Notification Act; the National Labor Relations Act; the Fair Credit Reporting
Act; the Occupational Safety and Health Act; the Uniformed Services Employment
and Reemployment Act; Executive Polygraph Protection Act; the Immigration Reform
Control Act; the retaliation provisions of the Sarbanes-Oxley Act of 2002; the
Federal False Claims Act; the Texas Labor Code; (and including any and all
amendments to the above) and/or any other alleged violation of any federal,
state or local law, regulation or ordinance, and/or contract or any other
alleged violation of any federal, state or local law, regulation or ordinance,
and/or contract or implied contract, including but not limited to the Employment
Agreement, or tort law or public policy or whistleblower claim, having any
bearing whatsoever on Executive’s employment by and the termination of
Executive’s employment with the Company, including, but not limited to, any
claim for wrongful discharge, back pay, vacation pay, sick pay, wage, commission
or bonus payment, money or equitable relief or damages of any kind, attorneys’
fees, costs, and/or future wage loss.
It is understood that this General Release is not intended to and does not
affect or release (i) any future rights or any claims arising after the date
this General Release is executed by Executive, (ii) any payments due to
Executive under the terms of the Employment Agreement on account of Executive’s
termination of employment, (iii) any rights Executive may have with respect to
stock options, stock rights or stock ownership in BG Staffing, Inc. and (iv) any
rights of Executive to indemnification, advancement of expenses and/or coverage
under director’s and officer’s insurance policies from or maintained by the
Company, BG Staffing, Inc. or any of their affiliates.
Executive understands that the consideration provided to Executive under the
terms of the Employment Agreement or otherwise does not constitute any admission
by the Company that it has violated any law or legal obligation.
Executive agrees, to the fullest extent permitted by law, that Executive will
not commence, maintain, prosecute or participate in any action or proceeding of
any kind against the Released Parties based on any of the claims waived herein
occurring up to and including the date of Executive’s signature hereto. The
Executive represents and warrants that he will not have done so as of the
Effective Date of this General Release. Notwithstanding the foregoing agreement,
representation and warranty, if Executive violates any of the provisions of this
paragraph, Executive agrees to indemnify and hold harmless the Company from and
against any and all costs, attorneys’ fees and other expenses authorized by law
which result from, or are incident to, such violation. This paragraph is not
intended to preclude Executive from (1) challenging the knowing and voluntary
nature of this General Release; or (2) filing a charge or participating in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or any state or municipal equivalent agency.
Executive further agrees to waive his right to any monetary or equitable
recovery should any federal, state or local administrative agency pursue any
claims on Executive’s behalf arising out of or related to Executive’s employment
with and/or separation from employment with the Company and promises not to seek
or accept any award, settlement or other monetary or equitable relief from any
source or proceeding brought by any person or governmental entity or agency on
Executive’s behalf or on behalf of any class of which Executive is a member with
respect to any of the claims Executive has waived.
Executive acknowledges and agrees that: (i) after he received a written copy of
this General Release, he had adequate opportunity to review it and that he has
personally read it; (ii) he fully understand its contents; (iii) he has been
advised to consult an attorney before signing it; (iv) he enters into this
General Release knowingly, voluntarily and after any consultations with his
attorney or other advisor, as he deems appropriate and (v) he has been given at
least 21 days from the date of receipt of this General Release to consider all
of its terms. Executive fully understands that, by signing below, he is
voluntarily giving up any right which he may have to sue or bring any other
claims against the Released Parties, including any rights and claims under the
Age Discrimination in Employment Act.
The terms of this General Release shall not become effective or enforceable
until eight days following the date of its execution by Executive, provided that
Executive has not revoked his agreement hereto. The Executive may revoke the
General Release by notifying the Company in writing (via US Mail to the
attention of the Chief Financial Officer, B G Staff Services Inc., 5850 Granite
Parkway, Suite 730, Plano, TX 75024, or via fax to (972) 960-6115). For
Executive’s revocation to be effective, written notice must be received by the
Company no later than the close of business on the eighth day following the date
Executive signs this General Release.
The Company’s obligation to provide the benefits described in Section 4.7 of the
Employment Agreement, will expire and become null and void, if this General
Release is not executed and delivered to the Company via US Mail to Chief
Financial Officer, B G Staff Services Inc., 5850 Granite Parkway, Suite 730,
Plano, TX 75024, or via fax to (972) 960-6115 during the 21 day review period or
if Executive revokes this General Release within the eight day revocation period
following his execution.
Executive certifies that he does not have in his possession, nor has he failed
to return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, materials, equipment or reproductions
of any of the aforementioned items and any Confidential Information (as defined
in the Non-Disclosure of Confidential Information, Non-Solicitation,
Non-Interference and Non-Competition Agreement by and between the Company and
Executive dated December 28, 2015, (the “Covenant Agreement”).
Executive further certifies that Executive has complied with all the terms of
the Covenant Agreement, and Executive agrees that Executive will comply with all
post-termination obligations set forth in the Covenant Agreement.
Executive agrees and covenants that he shall not at any time make, publish or
communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments or statements concerning the Company or its
businesses, or any of its employees or officers, and existing and prospective
customers, suppliers, investors and other associated third parties, now or in
the future. This does not, in any way, restrict or impede Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. Executive shall promptly provide written notice of any such
order to the Company’s Chief Financial Officer.
The Company agrees that it will use reasonable efforts to ensure that its
executives do not at any time make, publish or communicate to any person or
entity or in any public forum any defamatory or disparaging remarks, comments or
statements concerning Executive, now or in the future. This does not, in any
way, restrict or impede the Company from complying with any applicable law,
regulation, or listing requirement.
This General Release shall be construed and enforced in accordance with, and
governed by, the laws of the State of Texas, without regard to principles of
conflict of laws. If any clause of this General Release should ever be
determined to be unenforceable, it is agreed that this will not affect the
enforceability of any other clause or the remainder of this General Release.
This General Release is binding on Executive and his representatives, heirs, and
assigns.
Please read carefully, as this document includes a release of claims, and is
legally-binding.


EXECUTIVE:




    
L. Allen Baker, Jr.


Date: __________        


Exhibit B — Covenant Agreement
NON-DISCLOSURE OF CONFIDENTIAL INFORMATION,
NON-SOLICITATION, NON-INTERFERENCE AND
NON-COMPETITION AGREEMENT
This Non-Disclosure of Confidential Information, Non-Solicitation,
Non-Interference and Non-Competition Agreement (this “Covenant Agreement”) is
entered into as of December 28, 2015 (the “Effective Date”), by and between L.
Allen Baker, Jr. (“Executive”) and B G Staff Services Inc. (the “Company”).
WHEREAS, the Company is a wholly owned subsidiary of BG Staffing, Inc. (“BGSF”);
WHEREAS, the Company and its affiliated entities, including but not limited to
its parent, BGSF, are engaged in the business of providing temporary staffing to
third parties;
WHEREAS, for purposes of this Covenant Agreement, for the avoidance of doubt,
all references herein to the Company (including, without limitation, references
to the Company contained in Sections 1, 2, 3, 4 and 5) shall be deemed to
include the Company and its affiliated entities including, without limitation,
BGSF.
WHEREAS, Executive acknowledges that the Company’s reputation in the temporary
staffing industry and the Company’s client relationships and potential client
relationships are nationwide in scope and are a highly valued component of its
business;
WHEREAS, Executive acknowledges that in exchange for entering into this Covenant
Agreement, Executive will be granted unique access to confidential and
proprietary information, processes and expertise that are used by the Company,
in rendering services to its clients and that the confidentiality of such
confidential and proprietary information, processes and expertise has
significant value to the Company and its current and future success;
MOREOVER, the Company desires to employ Executive in a capacity which will
inevitably provide him with access to the highest level of confidential
information regarding the Company’s operational, financial, marketing and
business plans, programs, data and condition, which the Company desires to
protect;
WHEREAS, the Company requires that Executive enter into this Covenant Agreement
as a precondition and material inducement to continuing the employment
relationship with Executive;
WHEREAS, Executive desires to continue employment by the Company under such
conditions; and
WHEREAS, Executive’s principal office while employed by the Company shall be
located in Plano, Texas.
NOW, THEREFORE, for and in consideration of the premises and the covenants and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
mutually agree as follows
1.    Confidential Information. 
Following Executive’s execution of this Agreement, the Company shall continue to
provide Executive with the right and ability to access certain confidential and
proprietary information belonging to the Company, which are necessary for
Executive to perform his duties as part of his employment relationship with the
Company (the “Confidential Information”). “Confidential Information” means
proprietary, trade secret or other non-public confidential information obtained
as a result of Executive’s employment with the Company, including, without
limitation, information belonging to the Company regarding the identity of its
clients and their preferences and requirements; information regarding the
Company’s processes, techniques; and technical data or that belonging to their
clients; personnel information regarding the Company’s employees either
permanent staff or temporary; information regarding the Company’s business
relationships with its vendors or suppliers; the Company’s business practices
and procedures, research and development data, and financial, marketing and
economic plans; information regarding the Company’s affiliates; and information
pertaining to confidential strategic business assignments which Executive
performed for the Company.
Executive acknowledges that the Company has expended substantial resources
acquiring and developing its: (a) Confidential Information; (b) customer
relationships; and (c) qualified work force. Protecting these assets is critical
to the Company’s survival and success, because a competitor with access to such
assets would have an unfair advantage over the Company. Accordingly, Executive
acknowledges that the Company has a legitimate business interest in protecting
these assets and that the restrictive covenants set forth in this Covenant
Agreement are a reasonable means of doing so.
2.    Non-Disclosure of Confidential Information
Except in accordance with Executive’s job duties for the Company, Executive
shall not disclose nor use any Confidential Information by any means whatsoever
during the term of his employment or following the termination of his employment
relationship with the Company. This Section shall survive the termination of the
employment relationship. Nothing herein may be construed to prevent disclosure
of Confidential Information as may be required by applicable law or regulation,
or pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order. Executive shall
promptly provide written notice of any such order to the Board of Directors or
its designee.
3.    Non-Competition
Ancillary to this otherwise enforceable Covenant Agreement including the
Company’s agreement to provide Executive with Confidential Information, which
the Company desires to protect, during the Employment Period, and for twelve
months after the termination of his employment for any reason or, if longer, the
period during which Executive is entitled to receive severance payments from the
Company, Executive shall not, directly or indirectly (except ownership through
mutual funds or like investment methods), unless approved by the Company, own an
interest in any business or become employed, retained or otherwise engaged to
work in any capacity (except as allowed below) for any person or business
engaged in the provision of temporary staffing in any state in United States in
which the Company conducts business as of the Termination Date. Executive
acknowledges that his position as Chief Executive Officer and its related duties
would provide him with access to Confidential Information in this regard which
the Company would not want to be used to compete against it. Executive agrees
that the restrictions on Executive’s activities imposed by this paragraph are
reasonable in duration, scope and geography and in all other respects and are
narrowly tailored to protect the Company’s legitimate business interests. The
Company and Executive agree that the geographic scope is reasonable given that
the Company’s business is national in nature. The Company agrees that the
Executive may work for any business otherwise prohibited under this section,
provided that the Executive is not an officer, director, or otherwise engaged in
the management of such business.
4.    Non-Solicitation of Clients and Prospective Clients
Ancillary to this otherwise enforceable Covenant Agreement including the
Company’s agreement to provide Executive with Confidential Information, which
the Company desires to protect, during the Employment Period and for 18 months
after the termination of his employment for any reason, Executive shall not,
directly or indirectly, solicit business on behalf of any person or entity other
than the Company. Executive shall not, directly or indirectly, knowingly solicit
the business of or do business with any Client or Prospective of the Company.
“Client or Prospective of the Company” means any person or entity during the
term of Executive’s employment about which Executive had accessed any
Confidential Information at any time during the twelve months period prior to
the termination of his employment or with respect to which Executive possessed
Confidential Information.
5.    Non-Interference with Clients and Suppliers
During the Employment Period and for 18 months after the termination of his
employment for any reason, Executive shall not, directly or indirectly, attempt
to persuade any person or entity to reduce the amount of business it does or to
cease doing business with the Company. Executive shall not, directly or
indirectly, attempt to persuade any Client of the Company or Supplier of the
Company to reduce the amount of business it does or to cease doing business with
the Company. “Client of the Company” is defined in paragraph 4. “Supplier of the
Company” means any person or entity that provided goods or services to the
Company at any time during the twelve months prior to the termination of
Executive’s employment.
6.    Non-Solicitation of Employees and Independent Contractors
During the Employment Period and for 18 months after the termination of
employment for any reason, Executive shall not, unless approved by the Company,
directly or indirectly, solicit the employment, retention or engagement of, or
hire any Personnel of the Company. “Personnel of the Company” means any employee
(whether staff, temporary or leased), billable independent contractor or other
personnel employed, retained or engaged by the Company at any time during the
twelve months prior to the termination of Executive’s employment.
7.    No Hardship to Executive
Executive agrees that enforcement of any of the restrictive covenants in the
Covenant Agreement shall not cause Executive any hardship, and because of
Executive’s background and experience shall not in any manner preclude
Executive, in the event that Executive’s employment with the Company is
terminated for any reason, from becoming gainfully employed in such manner and
to such extent as shall provide Executive with a standard of living of at least
the sort and fashion to which Executive has become accustomed.
8.    Survival of Restrictive Covenants
The restrictive covenants contained in the Covenant Agreement shall survive the
termination of Executive’s employment, whether terminated by Executive or the
Company for any reason (with or without Cause or Good Reason (as such terms are
defined in the Executive Employment Agreement between the Company and Executive
of even date herewith)).
9.    Absence of Conflicting Agreements
Executive understands that the Company does not desire to acquire from him any
trade secrets, know-how or confidential business information that he may have
acquired from others. Executive represents and warrants that he is not and will
not become bound by any agreement, commitment, arrangement or court order, or
any other existing or previous business relationship which violates, conflicts
with or prevents the full performance of Executive’s duties and obligations to
the Company under the Executive Employment Agreement between the Company and
Executive of even date herewith.
Further, Executive acknowledges that the Company may, at any time while any of
the non-disclosure or restrictive covenant provisions contained in this
Agreement are in force, provide notice of the existence of this Agreement to any
third party with whom or which Executive proposes to become, or becomes,
employed or otherwise associated, without any liability to the Company for
providing such notice.
10.    No Employment Contract
Nothing in this Covenant Agreement creates or is intended to create, a fixed
term of employment or a guarantee of employment, express or implied, or to
otherwise alter the at will nature of Executive’s employment with the Company.
11.    Return of the Company’s Property
All Confidential Information is the sole property of the Company. During
Executive’s employment by the Company, Executive shall not remove any
Confidential Information from the business premises of the Company or deliver
any Confidential Information to any person or entity outside of the Company,
except as Executive is required to do in connection with performing his duties
and responsibilities within the employment relationship. Further, immediately
upon the termination of Executive’s employment relationship by either Executive
or by the Company for any or no reason, or during Executive’s employment if so
requested by the Company, Executive shall return all Confidential Information
and all other Company materials, apparatus, equipment and other physical
property, or any reproduction of such property to the Chief Executive Officer of
the Company or other officer designated by the Board of Directors. This Section
shall survive the termination of the employment relationship.
Upon termination of Executive’s employment for any reason or upon the Company’s
earlier request, Executive shall immediately provide the Company with all
documents and data (including originals, photocopies, hard copies and electronic
versions) of any nature pertaining to Executive’s work with the Company, whether
or not created by Executive, including, without limitation, documents and data
pertaining to the Company’s Clients.
12.    Waiver
The waiver by the Company of a breach of any provision of this Covenant
Agreement by Executive shall not operate or be construed as a waiver of any
subsequent breach by Executive.
13.    Entire Covenant Agreement
This Covenant Agreement and the Executive Employment Agreement constitute the
entire understanding between the Parties relating to the subject matter hereof
and there are no covenants, conditions, representatives, or agreements, oral or
written, or any nature whatsoever, other than those herein contained. This
Covenant Agreement cannot be changed, modified or discharged unless agreed to in
writing by both parties.
14.    Assignability
Unless the Company expressly indicates otherwise in writing, the Company’s
rights and obligations under this Covenant Agreement shall automatically
transfer with any sale, transfer or other disposition of all or substantially
all of its assets, stock or business. Executive may not assign any rights or
obligations under this Covenant Agreement without the Company’s prior written
consent. This Covenant Agreement shall survive the termination of Executive’s
employment, regardless of the reason for such termination.
15.    Remedies for Breach
Executive agrees that any breach of this Covenant Agreement would cause
irreparable harm to the Company and that, in the event of such breach, the
Company shall have, in addition to all other remedies at law, the right to an
injunction, specific performance, or other equitable relief, to prevent or
redress Executive’s violation.
16.    Severability
If any provision of this Covenant Agreement is declared unenforceable for any
reason, such unenforceability shall not affect the enforceability of the
remaining provisions. Such provision shall be reformed and construed to the
extent permitted by law so that it would be valid, legal and enforceable to the
extent possible.
17.    Opportunity to Consult With Counsel
The Company encourages Executive to consult with counsel of Executive’s choice,
at Executive’s expense, concerning the terms and conditions of this Covenant
Agreement including, but not limited to, the restrictive covenants in paragraphs
2, 3, 4, 5, and 6. Executive acknowledges having had ample time to do so.
18.    Governing Law
This Covenant Agreement is being executed in the State of Texas and shall be
governed by and construed in accordance with the laws of the State of Texas,
without giving effect to the principles of conflicts of law thereof.
IN WITNESS WHEREOF, the Parties have duly executed this Non-Disclosure of
Confidential Information, Non-Solicitation, Non-Interference and Non-Competition
Agreement to be effective as of the Effective Date.
EXECUTIVE




            
L. Allen Baker, Jr.        Date


COMPANY
B G Staff Services Inc.




By:        ______________________________________
Name: Richard L. Baum, Jr.        Date
Title: Chair, Compensation Committee

    

